Exhibit 10.1

SUPPORT AGREEMENT

THIS SUPPORT AGREEMENT, dated as of February 4, 2019 (this “Agreement”), is
entered into by and between SunCoke Energy Partners, L.P., a Delaware limited
partnership (“SXCP”), and Sun Coal & Coke LLC, a Delaware limited liability
company and the sole member of SXCP General Partner (as defined below) (the
“Unitholder”).

RECITALS

WHEREAS, concurrently herewith, SunCoke Energy, Inc., a Delaware corporation
(“Parent”), SC Energy Acquisition LLC, a Delaware limited liability company and
a wholly owned subsidiary of Parent (“Merger Sub”), SXCP, and SunCoke Energy
Partners GP LLC, a Delaware limited liability company and the general partner of
SXCP (“SXCP General Partner”), are entering into an Agreement and Plan of Merger
(as it may be amended from time to time, the “Merger Agreement”), pursuant to
which (and subject to the terms and conditions set forth therein) Merger Sub
will be merged with and into SXCP, with SXCP as the sole surviving entity (the
“Merger”);

WHEREAS, as of the date hereof, the Unitholder is the Record Holder and
beneficial owner in the aggregate of, and has the right to vote and dispose of,
the number of common units representing limited partner interests in SXCP (“SXCP
Common Units”) set forth opposite the Unitholder’s name on Schedule A hereto
(the “Existing Units”);

WHEREAS, as a condition and inducement to SXCP’s willingness to enter into the
Merger Agreement and to proceed with the transactions contemplated thereby,
including the Merger, SXCP and the Unitholder are entering into this Agreement;
and

WHEREAS, the Unitholder acknowledges that SXCP is entering into the Merger
Agreement in reliance on the representations, warranties, covenants and other
agreements of the Unitholder set forth in this Agreement and would not enter
into the Merger Agreement if the Unitholder did not enter into this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, SXCP and
the Unitholder hereby agree as follows:

1.    Defined Terms. The following capitalized terms, as used in this Agreement,
shall have the meanings set forth below. Capitalized terms used but not defined
in this Agreement shall have the meanings ascribed to them in the Merger
Agreement.

“Covered Units” means, with respect to the Unitholder, the Unitholder’s Existing
Units, together with any SXCP Common Units of which the Unitholder becomes
either the Record Holder or beneficial owner on or after the date hereof.

“Record Holder” has the meaning ascribed thereto in the SXCP Partnership
Agreement.



--------------------------------------------------------------------------------

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber or similarly dispose of (by merger (including by conversion into
securities or other consideration), by tendering into any tender or exchange
offer, by testamentary disposition, by operation of law or otherwise), either
voluntarily or involuntarily, or to enter into any contract, option or other
arrangement or understanding with respect to the voting of or sale, transfer,
assignment, pledge, encumbrance or similar disposition of (by merger, by
tendering into any tender or exchange offer, by testamentary disposition, by
operation of law or otherwise).

2.    Agreement to Deliver Written Consent. Prior to the Termination Date (as
defined herein), the Unitholder irrevocably and unconditionally agrees that it
shall within two Business Days after the Registration Statement becomes
effective under the Securities Act (but, for the avoidance of doubt, not until
such Registration Statement becomes effective), deliver (or cause to be
delivered) a written consent pursuant to Section 13.11 of the SXCP Partnership
Agreement covering all of the Covered Units approving (in all manners and by
each applicable class) the Merger, the Merger Agreement and any other matters
necessary for consummation of the Merger and the other transactions contemplated
in the Merger Agreement.

3.    No Inconsistent Agreements. The Unitholder hereby represents, covenants
and agrees that, except as contemplated by this Agreement, it (a) has not
entered into, and shall not enter into at any time prior to the Termination
Date, any voting agreement or voting trust with respect to any Covered Units and
(b) has not granted, and shall not grant at any time prior to the Termination
Date, a proxy or power of attorney with respect to any Covered Units, in either
case, which is inconsistent with the Unitholder’s obligations pursuant to this
Agreement.

4.    Termination. This Agreement shall terminate upon the earliest of (a) the
Effective Time (as defined in the Merger Agreement), (b) the termination of the
Merger Agreement in accordance with its terms and (c) the mutual written
agreement of the parties hereto to terminate this Agreement (such earliest date
being referred to herein as the “Termination Date”); provided that the
provisions set forth in Sections 10 to 21 shall survive the termination of this
Agreement; provided further that any liability incurred by any party hereto as a
result of a breach of a term or condition of this Agreement prior to such
termination shall survive the termination of this Agreement.

5.    Representations and Warranties of the Unitholder. The Unitholder hereby
represents and warrants to SXCP as follows:

(a)    The Unitholder is the Record Holder and beneficial owner of, and has good
and valid title to, the Covered Units. The Unitholder has voting power and power
to agree to all of the matters set forth in this Agreement, in each case with
respect to all of such Covered Units. As of the date hereof, other than the
Existing Units, the SXCP General Partner Interest, and the SXCP Incentive
Distribution Rights, the Parent Group Entities are not the Record Holders and do
not own beneficially any (i) units or voting securities of SXCP, (ii) securities
of SXCP convertible into or exchangeable for units or voting securities of SXCP
or (iii) options or other rights to acquire from SXCP or any other Person any
units, voting securities or securities convertible into or exchangeable for
units or voting securities of SXCP. The Covered Units are not subject to any
voting trust agreement or other contract to which the Unitholder is a party
restricting or otherwise relating to the voting of the Covered Units. The
Unitholder has not appointed or granted any proxy or power of attorney that is
still in effect with respect to any Covered Units, except as contemplated by
this Agreement.

 

2



--------------------------------------------------------------------------------

(b)    The Unitholder is duly organized, validly existing and in good standing
under the laws of Delaware and has all requisite power and authority to execute
and deliver this Agreement and to perform its obligations hereunder. The
execution, delivery and performance of this Agreement by the Unitholder, the
performance by the Unitholder of its obligations hereunder and the consummation
by the Unitholder of the transactions contemplated hereby have been duly and
validly authorized by the Unitholder and no other actions or proceedings on the
part of the Unitholder are necessary to authorize the execution and delivery by
the Unitholder of this Agreement, the performance by the Unitholder of its
obligations hereunder or the consummation by the Unitholder of the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Unitholder and, assuming due authorization, execution and
delivery by SXCP, constitutes a legal, valid and binding obligation of the
Unitholder, enforceable against the Unitholder in accordance with its terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether considered in a
proceeding in equity or at law).

(c)    Except for the applicable requirements of the Exchange Act, (i) no filing
with, and no permit, authorization, consent or approval of, any Governmental
Entity is necessary on the part of the Unitholder for the execution, delivery
and performance of this Agreement by the Unitholder or the consummation by the
Unitholder of the transactions contemplated hereby and (ii) neither the
execution, delivery or performance of this Agreement by the Unitholder nor the
consummation by the Unitholder of the transactions contemplated hereby nor
compliance by the Unitholder with any of the provisions hereof shall
(A) conflict with or violate, any provision of the organizational documents of
the Unitholder, (B) result in any breach or violation of, or constitute a
default (or an event which, with notice or lapse of time or both, would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien on such
property or asset of the Unitholder pursuant to, any contract to which the
Unitholder is a party or by which the Unitholder or any property or asset of the
Unitholder is bound or affected or (C) violate any order, writ, injunction,
decree, statute, rule or regulation applicable to the Unitholder or any of the
Unitholder’s properties or assets except, in the case of clause (B) or (C), for
breaches, violations or defaults that would not, individually or in the
aggregate, materially impair the ability of the Unitholder to perform its
obligations hereunder.

(d)    As of the date of this Agreement, there is no action, suit,
investigation, complaint or other proceeding pending against the Unitholder or,
to the knowledge of the Unitholder, any other Person or, to the knowledge of the
Unitholder, threatened against the Unitholder or any other Person that restricts
or prohibits (or, if successful, would restrict or prohibit) the exercise by
SXCP of its rights under this Agreement or the performance by any party of its
obligations under this Agreement.

(e)    The Unitholder understands and acknowledges that SXCP is entering into
the Merger Agreement in reliance upon the Unitholder’s execution and delivery of
this Agreement and the representations and warranties of the Unitholder
contained herein.

 

3



--------------------------------------------------------------------------------

6.    Certain Covenants of the Unitholder. The Unitholder hereby covenants and
agrees as follows, in each case except as otherwise approved in writing by the
SXCP Conflicts Committee:

(a)    Prior to the Termination Date, and except as contemplated hereby, the
Unitholder shall not (i) Transfer, or enter into any contract, option, agreement
or other arrangement or understanding with respect to the Transfer of any of the
Covered Units or beneficial ownership or voting power thereof or therein
(including by operation of law), (ii) grant any proxies or powers of attorney,
deposit any Covered Units into a voting trust or enter into a voting agreement
with respect to any Covered Units or (iii) knowingly take any action that would
make any representation or warranty of the Unitholder contained herein untrue or
incorrect or have the effect of preventing or disabling the Unitholder from
performing its obligations under this Agreement. Notwithstanding anything to the
contrary in this Agreement, the Unitholder may Transfer any or all of the
Covered Units, in accordance with applicable Law, to any of the Parent Group
Entities; provided that prior to and as a condition to the effectiveness of such
Transfer, (i) each Person to whom any of such Covered Units or any interest in
any of such Covered Units is or may be Transferred shall have executed and
delivered to SXCP a counterpart of this Agreement pursuant to which such Person
shall be bound by all of the terms and provisions of this Agreement as if such
Person were the Unitholder and (ii) such Parent Group Entity is an Affiliate of
the General Partner (as defined in the SXCP Partnership Agreement). Any Transfer
in violation of this provision shall be void.

(b)    Prior to the Termination Date, in the event that the Unitholder becomes
the Record Holder or acquires beneficial ownership of, or the power to vote or
direct the voting of, any additional SXCP Common Units or other voting interests
with respect to SXCP, Unitholder will promptly notify SXCP of such SXCP Common
Units or voting interests, such SXCP Common Units or voting interests shall,
without further action of the parties, be deemed Covered Units and subject to
the provisions of this Agreement, and the number of SXCP Common Units held by
the Unitholder set forth on Schedule A hereto will be deemed amended accordingly
and such SXCP Common Units or voting interests shall automatically become
subject to the terms of this Agreement.

7.    Unitholder Capacity. This Agreement is being entered into by the
Unitholder solely in its capacity as a Holder of SXCP Common Units, and nothing
in this Agreement shall restrict or limit the ability of the Unitholder or any
Affiliate or any employee thereof who is a director or officer of SXCP to take
any action in his or her capacity as a director or officer of SXCP to the extent
specifically permitted by the Merger Agreement.

8.    Disclosure. The Unitholder hereby authorizes SXCP to publish and disclose
in any announcement or disclosure required by the SEC and in the
Prospectus/Consent Statement/Proxy Statement the Unitholder’s identity and
ownership of the Covered Units and the nature of the Unitholder’s obligations
under this Agreement.

9.    Non-Survival of Representations and Warranties. The representations and
warranties of the Unitholder contained herein shall not survive the closing of
the transactions contemplated hereby and by the Merger Agreement.

 

4



--------------------------------------------------------------------------------

10.    Amendment and Modification. This Agreement may not be amended, modified
or supplemented in any manner, whether by course of conduct or otherwise,
without the approval of the SXCP Conflicts Committee. Any such amendment,
modification or supplement must be by an instrument in writing specifically
designated as an amendment hereto, signed on behalf of each party hereto and
otherwise as expressly set forth herein.

11.    Waiver. No failure or delay of any party in exercising any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder. Any agreement on the part of a party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by such party.

12.    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile or e-mail, upon written confirmation of receipt
by facsimile, e-mail or otherwise, (b) on the first Business Day following the
date of dispatch if delivered utilizing a next-day service by a recognized
next-day courier or (c) on the earlier of confirmed receipt or the fifth
Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

  (i)

If to the Unitholder:

Sun Coal & Coke LLC

1011 Warrenville Road

Suite 600

Lisle, IL 60532

with a copy (which shall not constitute notice) to:

SunCoke Energy, Inc.

1011 Warrenville Road

Suite 600

Lisle, IL 60532

Attention:         General Counsel

Facsimile:        630.824.1119

E-mail:             ktgates@suncoke.com

Baker Botts L.L.P.

30 Rockefeller Plaza

New York, NY 10112

Attention:         Michael Swidler / Mike Rosenwasser

Facsimile:        212.259.2511

E-mail:             michael.swidler@bakerbotts.com /

                          michael.rosenwasser@bakerbotts.com

 

5



--------------------------------------------------------------------------------

  (ii)

If to SXCP:

SunCoke Energy Partners, L.P.

1011 Warrenville Road

Suite 600

Lisle, IL 60532

Attention:        SXCP Conflicts Committee

Facsimile:        630.824.1119

E-mail:              ktgates@suncoke.com

with a copy to (which shall not constitute notice):

Akin Gump Strauss Hauer & Feld LLP

1111 Louisiana Street

44th Floor

Houston, TX 77002

Attention:        John Goodgame / Lisa Hearn

Facsimile:       713.236.0822

E-mail:              jgoodgame@akingump.com / lhearn@akingump.com

13.    Entire Agreement. This Agreement and the Merger Agreement (including the
Exhibits and Schedules hereto and thereto) constitute the entire agreement, and
supersede all prior written agreements, arrangements, communications and
understandings and all prior and contemporaneous oral agreements, arrangements,
communications and understandings between the parties with respect to the
subject matter hereof and thereof.

14.    No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person other than the parties
and their respective successors and permitted assigns any legal or equitable
right, benefit or remedy of any nature under or by reason of this Agreement,
with the exception of those rights conferred to the SXCP Conflicts Committee in
Section 22.

15.    Governing Law. This Agreement and all disputes or controversies arising
out of or relating to this Agreement or the transactions contemplated hereby
shall be governed by, and construed in accordance with, the internal laws of the
State of Delaware, without regard to the laws of any other jurisdiction that
might be applied because of the conflicts of laws principles of the State of
Delaware. Each of the parties hereto agrees that this Agreement involves at
least $100,000 and that this Agreement has been entered into in express reliance
upon 6 Del. C. § 2708. Each of the parties hereto irrevocably and
unconditionally confirms and agrees that it is and shall continue to be
(a) subject to the jurisdiction of the courts of the State of Delaware and of
the federal courts sitting in the State of Delaware, and (b) subject to service
of process in the State of Delaware.

16.    Submission to Jurisdiction; Waiver of Jury Trial. To the fullest extent
permitted by law, each party hereto hereby irrevocably and unconditionally
(a) consents and submits to the

 

6



--------------------------------------------------------------------------------

exclusive personal jurisdiction and venue of the Delaware Court of Chancery (or,
if the Delaware Court of Chancery declines to accept jurisdiction over any
matter, any federal or state court located in the State of Delaware) (the
“Delaware Courts”) for any actions, suits or proceedings arising out of or
relating to this Agreement or the transactions contemplated by this Agreement
(and agrees not to commence any litigation relating thereto except in such
courts), (b) waives any objection to the laying of venue of any such litigation
in the Delaware Courts and agrees not to plead or claim in any Delaware Court
that such litigation brought therein has been brought in any inconvenient forum,
(c) acknowledges and agrees that any controversy that may arise under this
Agreement is likely to involve complicated and difficult issues, and therefore
each such party hereby irrevocably and unconditionally waives any right such
party may have to a trial by jury in respect of any litigation directly or
indirectly arising or relating to this Agreement or the transactions
contemplated by this Agreement, and (d) agrees to service of process upon such
party in any such action or proceeding shall be effective if such process is
given as a notice in accordance with Section 12 or in any manner prescribed by
the Laws of the State of Delaware.

17.    Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise, by any party without the
prior written consent of all other parties, and any such assignment without such
prior written consent shall be null and void; provided, however, that SXCP may
assign all or any of its rights and obligations hereunder to any direct or
indirect wholly owned SXCP Subsidiary, and the Unitholder may Transfer any or
all of the Covered Units in accordance with Section 6(a); provided further that
no assignment shall limit the assignor’s obligations hereunder. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the parties and their respective successors and
assigns.

18.    Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

19.    Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party.

20.    Facsimile or .pdf Signature. This Agreement may be executed by facsimile
or .pdf signature and a facsimile or .pdf signature shall constitute an original
for all purposes.

21.    No Presumption Against Drafting Party. Each of the parties to this
Agreement acknowledges that it has been represented by counsel in connection
with this Agreement and the transactions contemplated by this Agreement.
Accordingly, any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the drafting
party has no application and is expressly waived.

 

7



--------------------------------------------------------------------------------

22.    Conflicts Committees. In addition to any other approvals required by the
parties under this Agreement, any waiver, amendment, termination or assignment
of rights permitted by this Agreement must be approved, in the case of SXCP, by
the SXCP Conflicts Committee.

[The remainder of this page is intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, SXCP and the Unitholder have caused to be executed or
executed this Agreement as of the date first written above.

 

SUNCOKE ENERGY PARTNERS, L.P. By:   SunCoke Energy Partners GP LLC, its general
partner By:  

/s/ Fay West

Name:   Fay West Title:   Senior Vice President and Chief Financial Officer SUN
COAL & COKE LLC By:  

/s/ Fay West

Name:   Fay West Title:   Senior Vice President and Chief Financial Officer

 

SIGNATURE PAGE TO SUPPORT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE A

 

Unitholder

   Existing Units  

Sun Coal & Coke LLC

     28,499,899  

 

Schedule A